Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2020 was considered by the examiner.

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a calculation unit”, “a control unit”, “a computer unit” and “a virtual reality calculating unit” in claims 10, 11, 13, 14, 15, 27 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph [0099]-[00102] of the specification and Figure 2 of the drawing describe “a calculation unit” and “a control a calculation unit 4 designed to calculate the relative distances Dl, D2 between the objects 01, 02 and the camera 2 based on this parameter value PV, as well as calculate dimensions a, b, c of the objects 01, 02 from at least a part of the image of the objects 01, 02 in the image-dataset ID and the calculated distances Dl, D2 …The shown device 1 together with the virtual reality display 5 could serve as control unit according to an embodiment of the invention”; paragraph [0090] of the specification describes “A device of at least one embodiment comprises a virtual reality display, wherein the device comprises a virtual reality calculating unit designed to create a virtual object having the same distance and dimensions as an object of the environment and display virtual objects on the virtual reality display …”, paragraph [00121]  of the specification and Figure 2 of the drawing describe “Clause 11: The device 1 according to clause 10, comprising a virtual reality display 5, wherein the device 1 comprises a virtual reality calculating unit designed to create a virtual object having the same distance and dimensions as an object 01, 02 of the environment and display virtual objects on the virtual reality display 5”; paragraph [0019] of the specification describes “At least one embodiment of the invention is also directed to a non-transitory computer-readable medium storing program elements, readable and executable by a computer unit, to perform the method of an embodiment when the program elements are executed by the computer unit” and paragraph [00125] of the specification describes “A computer-readable medium on which is stored program elements that can be read and executed by a computer unit in order to perform steps of 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner has completed the prior art reference search and discovered the closest prior art references: Rivera et al (US-2020/0098131 A1), Mclver et al (US-2020/0279389 A1), Bataller et al (US-2018/0189532 A1), Nayar et al (US-2015/0109513 A1) and Livyatan et al (US-2014/0161323 A1).

Independent claims 1, 10 and 26 are directed to a method/a device for determining the dimensions and distance of a number of objects in an environment. Each claim requires providing a number of objects in the environment and each of the number of objects including a marking element; recording a visual image-dataset of at least one of the number of objects with a camera and at least one of a visual image-dataset with a high dynamic range image and an image with different focus points; determining a parameter value from an image of a marking element in the image- dataset and the parameter value is dependent from a distance of an object to the camera; calculating a relative distance between the object and the camera based on the parameter value determined; and calculating dimensions of the object from at least a part of the image of the object in the image-dataset and the distance calculated. More specifically, each claim provides additional limitations for calculating the distance and dimension of the object: “wherein at least one of the distance and dimension of the object is determined by at least slicing an area around a marking element, slices including images recorded with different focal points, observing a depth of at least one of a recorded light field and a sharpness of the image in the slices and calculating image-dimensions of the image of the object based on the depth of at least one of the recorded light field and the sharpness of the image, and determining at least one of the relative distance and dimensions of an object based on dimensions of the marking element and known values of a focusing optic of the camera”.
The prior art reference Rivera et al discloses a system/a method for detecting a marker detected in an image; locating the marker in the three-dimensional space and retrieving a record data of the marker based on the decoded identifier of the marker; retrieving the data of the target object specified in the retrieved data of the marker; determining the location and orientation of the target object in the coordinate system and placing the target object in the map of a physical environment. More specifically, the system/the method of Rivera disclose that the computer device stores a table for 
The prior art reference Mclver et al discloses a method of measuring individual objects, each object comprising a surface of portion of interest with an applied reference marker of known characteristics. The method is performed for capturing a digital image or images of the object surface of the object to generate an object image capturing the object surface or portion of interest and reference marker and the reference marker is in the form of a unique ID code; processing the object image to detect or identify regions or contours of interest; and generating measurement data associated with those regions or contours of interest in real-world measurement units based on the known characteristics of the reference marker.

The prior art reference Bataller et al discloses a system/a method for video camera self-calibration based on video information received from the video camera. The video camera captures a scene from a field of view of a video camera, detects an object in the scene; identifies a visual marking on the detected object and identifies one or more object characteristics associated with the particular visual marking; evaluates features of the video with respect to the object characteristics. More specifically, Bataller discloses a database stores pre-defined visual markings which may appear on objects 

The prior art reference Nayar et al discloses a system/a method for providing interactive refocusing. The camera captures a plurality of images over a period of time and each of the plurality of images represents a scene at a different point in time by changing a depth of field between at least a pair of the plurality of images. The process concatenates the frames for each DOF captured at different times to construct a duration focal volume; the duration focal volume can be used to compute a space-time in-focus image and the image information at each point of a scene is derived from the sharpest frame for that particular point; a space-time index map can be computed based on the duration focal volume and the space-time in-focus image. Each two-dimensional index map can be a grayscale image wherein the value at each point (x,y) in two-dimensional space-time index map indicates a layer at which the object at point (x,y) is in focus in a duration focal volume. Then an initial frame set as a current frame from among the n captured frames can be displayed to a user.
 
The prior art reference Livyatan et al discloses a system for determining three-dimensional structure in a road environment. The system includes a camera for imaging a field of view in the forward direction typically delivers images in real time. The focal 

 However, the closest prior art references fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in independent claims 1, 10 and 26. Accordingly, claims 1, 10 and 26 are allowed.

Dependent claims 2-9, 14-25 and 30 depend from independent claim 1, dependent claims 11-13 depend from independent claim 10, dependent claims 27-29 depend from independent claim 26. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XILIN GUO/Primary Examiner, Art Unit 2616